Exhibit 10.62

DaVita HealthCare Partners Inc.

Cash Performance Award Agreement

under the

DaVita Inc. 2011 Incentive Award Plan

and Long-Term Incentive Program

[For 162(m) designated teammates]

Primary Terms

 

Grantee:    Sample Example Teammate Number:    123456 Address:    1234 Any
Street    Apt. # A    Any Town, US 12345 Grant Date:    Performance Period:   
[xxx] -year period commencing [START DATE] and ending [END DATE]
Target Award Value:    [$xx.x] Plan Name:    2011 Incentive Award Plan Plan ID:
   CLTI Vesting Schedule:    [VESTING DATE]

The terms set forth above, together with the terms and conditions attached,
constitute one agreement.

Note: Please mark and initial any correction to the Name, Teammate number and/or
Address shown on this page before returning a signed copy of this agreement to
the People Services Department.

 

1



--------------------------------------------------------------------------------

This Cash Performance Award Agreement (“Agreement”) is dated as of
                     (“Grant Date”) by and between DaVita HealthCare Partners
Inc., a Delaware corporation (“Company”) and Sample Example (“Grantee”) pursuant
to the DaVita Inc. 2011 Incentive Award Plan (“Plan”). Capitalized terms that
are used but not defined in this document shall have the meanings set forth in
the Plan.

 

  1. Grant of Cash Performance Award.

The Company hereby grants a performance award to the Grantee, subject to the
terms and conditions herein. The performance award is a cash-settled award with
a target value of [$xx.x] (“Target Value”), the actual gross amount and payment
of which (“Payout Amount”) is subject to the performance, vesting and other
requirements described below (“Cash Performance Award”). The maximum amount
payable pursuant to this Cash Performance Award if the performance goal set
forth in Section 2(b) is achieved shall not exceed the amount under Section 3.3
of the Plan (“Maximum Value”).

 

  2. Terms of Cash Performance Award.

(a) Vesting. The Cash Performance Award will vest on [VESTING DATE] and become
payable following the end of the [xxx] -year period commencing on [START DATE]
and ending on [END DATE] (“Performance Period”) , subject to the performance
condition referenced in Section 2(b) below.

(b) Performance Condition. The Cash Performance Award will be earned only if the
performance condition established by the Committee is achieved during the
Performance Period. No later than 90 days after the commencement of the
Performance Period (and in no event after 25% of the Performance Period has
elapsed), the Committee shall establish, in writing, the performance condition
for such Performance Period applicable to this Award and the method of
calculating the amount of the Award that will be payable under this Agreement if
the performance condition is satisfied. Such method shall be stated in terms of
an objective formula or standard that precludes discretion to increase the
Maximum Value that would be payable to Grantee upon satisfaction of the
performance condition. The performance condition established by the Committee
for the Performance Period and the method of calculating the Payout Amount for
such Performance Period under this Award if the performance condition is
satisfied may not be modified after the first 90 days (or, if less, 25%) of the
Performance Period. The performance condition for the Performance Period shall
be based on one or more of the Performance Criteria under the Plan (“Performance
Metric”).

(c) If the Performance Metric described in Section 2(b) is achieved, the amount
of the Maximum Value actually paid to Grantee will be determined by the
Committee after consideration of the level of achievement relative to the
following additional performance metrics (“Additional Metrics”):

(1) [xxx%] based on operating income for the Dialysis & Related Lab Services
operating segment, as presented in the Company’s annual financial statements
filed with the Securities and Exchange Commission for the Company’s fiscal year
ended [YEAR END DATE] (the “Dialysis Segment”), [SUBJECT TO SUCH ADJUSTMENTS AS
SET FORTH BY THE COMMITTEE]:

(operating income for the Dialysis Segment adjusted as described above, the
“Adjusted Dialysis & Lab OI”) of [$x.xx million]. The performance goal described
in this subsection 2(c)(1) shall be referred to as the “OI Performance Metric”
and such portion of the Target Value dependent on the OI Performance Metric
referred to as the “OI Target Value.”

The portion of the Payout Amount attributable to the OI Performance Metric shall
be determined by multiplying the OI Target Value by the Percentage of OI Target
Value Earned that corresponds to the level of achievement against the OI
Performance Metric during the Performance Period, as described in the table
below:

 

[xxxx] Adjusted Dialysis & Lab OI ($ in millions)

   Percentage of OI Target Value Earned  

>= $xx.x

     xxx % 

      $ xx.x

     xxx % 

      $ xx.x

     xxx % 

      $ xx.x

     xxx % 

      $ xx.x

     xxx % 

    <$ xx.x

     xxx % 

 

2



--------------------------------------------------------------------------------

The Percent of OI Target Value Earned is interpolated for performance between
the points indicated in the table above on a straight-line basis.

[Only if applicable] (2) [xxx%] based on [OTHER PERFORMANCE GOALS].

(d) The total Payout Amount under this Cash Performance Award shall be equal to
the sum of the amount(s) payable, if any, pursuant to Section 2(c)(1) [and, if
applicable, Section 2(c)(2)] of this Agreement.

(e) Payment of the Payout Amount earned under the Cash Performance Award will be
subject to and based upon the level of achievement of the performance conditions
described in this Section 2, as determined by the Company in its sole
discretion.

 

  3. Payment of Cash Performance Awards.

(a) Except as otherwise provided herein, any Cash Performance Award payable
pursuant to this Agreement is subject to the condition that the Grantee remain
employed by the Company through the vesting date. If the Grantee’s employment is
voluntarily or involuntarily terminated for any reason, with or without cause,
prior to the vesting date, the Grantee’s Cash Performance Award granted
hereunder, irrespective of the extent to which any achievement has been made
against the Performance Metric, will be immediately forfeited in its entirety.

(b) Subject to the provisions of this Section 3, following the end of the
Performance Period, the Company will pay to the Grantee the amount of Cash
Performance Award earned by the Grantee in a single lump sum cash payment, net
of applicable withholding taxes. Such payment will be made as soon as reasonably
practicable following the Committee’s determination and certification of the
level of performance achievement. Notwithstanding the foregoing, in no event
will payment be made later than the fifteenth (15th) day of the third
(3rd) month following the end of the year in which the Cash Performance Award
vests.

(c) If the Grantee is transferred between business units for which the structure
and blend of Plan awards or Cash Performance Awards and Performance Metrics
differ, anytime prior to the end of the Performance Period, the amount of the
Grantee’s Cash Performance Award that would otherwise be payable pursuant to
Section 3, will be prorated by multiplying the percent of Target Value earned as
determined under Section 2 of this Agreement by a fraction, the numerator of
which shall be the number of days during the period beginning [START DATE] (or
if later, the Grantee’s date of hire) and ending on the date of transfer from
the Grantee’s original business unit, and the denominator of which shall be the
total number of days during the period beginning [START DATE] (or if later, the
Grantee’s date of hire) and ending on the last day of the Performance Period.

(d) Certification Required. No payment will be made with respect to the Cash
Performance Award unless and until the Committee has certified, by resolution or
other appropriate action in writing, that the Performance Metric has been
accurately determined and achieved. The Committee shall not have the discretion
to pay any amount of Cash Performance Award if the Performance Metric is not
achieved.

 

3



--------------------------------------------------------------------------------

  4. Clawback Provision.

Notwithstanding any other provision in this Agreement to the contrary, the
Grantee shall be subject to the written policies of the Company’s Board of
Directors applicable to Company executives, including without limitation any
Board policy relating to recoupment or “clawback” of compensation arising from
payments such as those made under this Cash Performance Award, as they exist
from time to time during the Grantee’s employment by the Company and thereafter.

 

  5. Assignments.

(a) This Cash Performance Award is payable only to the Grantee during the
Grantee’s lifetime, provided that in the event of the death of the Grantee after
vesting of this Cash Performance Award but prior to any payments hereunder, this
Cash Performance Award may be payable to the Grantee’s executor, heirs or
administrator to whom amounts payable under this Cash Performance Award may have
been assigned or transferred as provided in subsection (b) below.

(b) The rights of the Grantee under this Cash Performance Award may not be
assigned or transferred except by will or by the laws of descent and
distribution.

 

  6. Interpretation of Cash Performance Award.

(a) This Cash Performance Award is granted under the provisions of the Plan and
shall be interpreted in a manner consistent with it.

(b) Any provision in this Agreement inconsistent with the Plan shall be
superseded and governed by the Plan.

(c) For all purposes under this Agreement, and except as otherwise provided in
Section 3(c) of this Agreement, employment by the Company shall include
employment by the Company or any subsidiary thereof.

 

  7. Amendments.

(a) Except as otherwise provided herein, this Agreement may be amended at any
time with the consent of the Company and the Grantee.

(b) If there is a meaningful reduction, determined in the Company’s sole
discretion, in both the Grantee’s duties and responsibilities and the level of
the Grantee’s regular cash compensation for an extended or indefinite period of
time, the Company reserves the right to unilaterally revoke some or all of the
unvested Cash Performance Award.

(c) Notwithstanding the foregoing subsections (a) and (b), no amendment or
termination of the Plan or this Agreement may adversely affect in any material
respect the rights of the Grantee to the payment of a Cash Performance Award
that has been earned as a result of its vesting and having been approved by the
Committee under Section 5.5 of the Plan, and a determination and certification
under Section 3 of this Agreement having been made, without such Grantee’s
consent.

 

  8. Tax Withholding.

The Company will have the power and the right to deduct or withhold, or require
the Grantee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, as required by law or regulation to be

 

4



--------------------------------------------------------------------------------

paid or withheld with respect to any taxable event arising as a result of this
Agreement. Notwithstanding the foregoing, in the event the Company does not so
deduct or withhold or require the Grantee to remit such amounts, or the Grantee
fails to remit such amounts to the Company if requested to do so, the Grantee
shall continue to be responsible for the payment of such taxes, plus any
interest and penalties levied thereon until paid, and agrees to indemnify and
hold harmless the Company from and against all such tax liability.

 

  9. Section 409A.

The Cash Performance Award is intended to be exempt from the requirements of
Section 409A of the Code pursuant to the short-term deferral exemption with
respect to amounts subject thereto and shall be interpreted and construed in a
manner consistent with that intent. If any provision of this Agreement or the
Plan causes the Cash Performance Award to become subject to Section 409A of the
Code and the Cash Performance Award does not satisfy the requirements of
Section 409A of the Code, or could otherwise cause the Grantee to recognize
income or be subject to the interest and penalties under section 409A of the
Code, then that provision shall have no effect or, to the extent practicable,
the Company may modify the provision to maintain the original intent without
violating the requirements of Section 409A of the Code.

 

  10. Non-Competition/Non-Solicitation/Non-Disclosure.

[Subparagraph (a) applies to Grantees outside of California only.]
(a) Non-Competition. The Grantee acknowledges and recognizes the highly
competitive nature of the business of the Company and accordingly agrees that
while Grantee is an employee of the Company and for the [one year for VPs/6
months for Directors/3 months for managers] period following termination of such
relationship for any reason (whether voluntary or involuntary) (the “Restricted
Period”), the Grantee shall not, as an employee, independent contractor,
consultant, or in any other form, prepare to provide or provide any of the same
or similar services that Grantee performed during his/her employment with (or
service to) Company for any other individual, partnership, limited liability
company, corporation, independent practice association, management services
organization, or any other entity (collectively, “Person”) that competes in any
way with the area of business of the Company, or any of its subsidiaries or
affiliates, in which Grantee worked and/or performed services. For purposes of
the above, preparing to provide any of the same or similar services includes,
but is not limited to, planning with any Person on how best to compete with
Company or any of its subsidiaries or affiliates, or discussing Company’s, or
any of its subsidiaries’ or affiliates’ business plans or strategies with any
Person.

The Grantee further agrees that during Restricted Period, Grantee shall not own,
manage, control, operate, invest in, acquire an interest in, or otherwise engage
in, act for, or act on behalf of any Person (other than Company and its
subsidiaries and affiliates) engaged in any activity that Grantee was
responsible for during Grantee’s employment with Company where such activity is
similar to or competitive with the activities carried on by Company or any of
its subsidiaries or affiliates.

The Grantee acknowledges that during the Restricted Period, the Grantee may be
exposed to confidential information and/or trade secrets relating to business
areas of the Company or any of its subsidiaries or affiliates that are different
from and in addition to the areas in which Grantee primarily works for Company
(the “Additional Protected Areas of Business”). As a result, the Grantee agrees
he/she shall not own, manage, control, operate, invest in, acquire an interest
in, or otherwise act for, act on behalf, or provide the same or similar services
to, any Person that engages in the Additional Protected Areas of Business.

The Grantee acknowledges and agrees that the geographical limitations and
duration of this covenant not to compete are reasonable.

 

5



--------------------------------------------------------------------------------

To the extent that the provisions of this Section 10(a) conflict with any other
agreement signed by Grantee relating to non-competition, the provisions that are
most protective of the Company’s, and any of its subsidiaries’ or affiliates’,
interests shall govern.

(b) Non-Solicitation. Grantee agrees that during the term of his/her employment
and/or service to Company or any of its subsidiaries or affiliates and for the
one-year period following the termination of his/her employment and/or service
for any reason (whether voluntary or involuntary), Grantee shall not (i) solicit
any of Company’s or any of its subsidiaries’ or affiliates’ employees to work
for any Person, (ii) hire any of Company’s, or any of its subsidiaries’ or
affiliates’, employees to work (as an employee or an independent contractor) for
any Person, (iii) take any action that may reasonably result in any of
Company’s, or any of its subsidiaries’ or affiliates’, employees going to work
(as an employee or an independent contractor) for any Person, (iv) induce any
patient or customer of Company, or any of its subsidiaries or affiliates, either
individually or collectively, to patronize any competing business; (v) request
or advise any patient, customer, or supplier of Company, or any of its
subsidiaries or affiliates, to withdraw, curtail, or cancel such person’s
business with Company, or any of its subsidiaries or affiliates; (vi) enter into
any contract the purpose or result of which would benefit Grantee if any patient
or customer of Company, or any of its subsidiaries or affiliates, were to
withdraw, curtail, or cancel such person’s business with Company, or any of its
subsidiaries or affiliates; (vii) solicit, induce, or encourage any physician
(or former physician) affiliated with Company, or any of its subsidiaries or
affiliates, or induce or encourage any other person under contract with Company,
or any of its subsidiaries or affiliates, to curtail or terminate such person’s
affiliation or contractual relationship with Company, or any of its subsidiaries
or affiliates; or (viii) disclose to any Person the names or addresses of any
patient or customer of Company, or any of its subsidiaries or affiliates.

(c) Non-Disclosure. In addition, Grantee agrees not to disclose or use for his
or her own benefit or purposes or for the benefit or purposes of any Person
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company or any of its subsidiaries or affiliates
(“Information”); provided, however, the foregoing shall not apply to
(i) Information which is not unique to the Company or any of its subsidiaries or
affiliates, or (ii) Information which is generally known to the industry or the
public other than as a result of the Grantee’s breach of this covenant, or
(iii) disclosure that is required by any applicable law, rule or regulation. If
Grantee receives such a request to produce Information in his or her possession,
Grantee shall provide the Company reasonable advance notice, in writing, prior
to producing said Information, so as to give the Company reasonable time to
object to Grantee producing said Information. Grantee also agrees that Grantee
will not become employed by or enter into service with any Person other than the
Company and any of its subsidiaries or affiliates in which Grantee will be
obligated to disclose or use any Information, or where such disclosure would be
inevitable because of the nature of the position.

(d) If, at any time within (a) the Performance Period of this Cash Performance
Award, or (b) one (1) year after termination of Grantee’s employment with the
Company, or any of its subsidiaries or affiliates, for any reason (whether
voluntary or involuntary), whichever is the latest, Grantee (i) breaches the
non-competition provision of Section 10(a), (ii) breaches the non-solicitation
provision of Section 10(b), (iii) breaches the non-disclosure provision of
Section 10(c), (iv) is convicted of a felony, (v) has been adjudicated by a
court of competent jurisdiction of having committed an act of fraud or
dishonesty resulting or intending to result directly or indirectly in personal
enrichment at the expense of the Company or any of its subsidiaries or
affiliates, or (vi) is excluded from participating in any federal health care
program, then (1) this Cash Performance Award shall terminate effective on the
date on which Grantee enters into such activity and (2) the Company may seek
temporary, preliminary, and permanent injunctive relief to prevent any actual or
threatened breach or continuation of any breach of this Agreement without the
necessity of proving actual damages or posting a bond or other security (which
Grantee hereby agrees to) and/or an order requiring Grantee to repay the Company
any amount previously paid to Grantee under this Cash Performance Award.

 

6



--------------------------------------------------------------------------------

  11. Employment.

Nothing in this Agreement will interfere with or limit in any way the right of
the Company to terminate the Grantee’s employment at any time, nor confer upon
the Grantee any right to continue in the employ of the Company, nor be deemed a
waiver or modification of any agreement between the Grantee and the Company.

 

  12. Miscellaneous.

 

  (a) This Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood by the Grantee that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Grantee.

 

  (b) The parties hereto acknowledge that there will be no adequate remedy at
law for a violation of any of the provisions of this Agreement and that, in
addition to any other remedies which may be available, all the provisions of
this Agreement shall be specifically enforceable in accordance with their
respective terms.

 

  (c) The invalidity or unenforceability of any provision of this Agreement in
any jurisdiction shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of this Agreement, including that provision, in any other
jurisdiction. If any provision of this Agreement is held unlawful or
unenforceable in any respect, such provision shall be revised or applied in a
manner that renders it lawful and enforceable to the fullest extent possible
under law.

 

  (d) This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, legal representatives, successors,
and assigns.

 

  (e) The headings and captions contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision hereof.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and which together shall constitute one and
the same instrument.

 

  (f) This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, oral and written, between the parties hereto with
respect to the subject matter hereof.

 

  (g) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of
Delaware, without giving effect to the principles of conflicts of law thereof.

 

  13. Compliance.

It is understood and agreed upon that at all times Grantee will act in full
compliance with the Company’s Code of Conduct, Policies and Procedures, JV
Compliance Handbook, MDA Compliance Handbook, Gift Policy and the credentialing
process (collectively, the “Policies”).

 

7



--------------------------------------------------------------------------------

Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company dialysis center in violation of the
Policies. Inducement may include paying a patient, providing gifts, or otherwise
providing something of value to a patient to switch to, or continue to receive
treatment at a Company dialysis center. Grantee also may not attempt to induce
or actually induce a referral source with something of value to obtain referrals
in violation of the Policies.

If Grantee’s conduct, whether related to the Cash Performance Award granted
under this Agreement or otherwise, violates the requirements of the immediately
preceding two paragraphs, then Grantee will cease vesting in the Cash
Performance Award opportunity granted under this Agreement and be subject to
immediate disciplinary action, up to and including termination.

If at any time Grantee has questions or concerns about the Compliance provisions
in this Section 13, or suspects any improper conduct related to this initiative,
Grantee should immediately contact his or her supervisor or Team Quest. Grantee
also may anonymously and confidentially call the Company’s Compliance Hotline at
1-888-458-5848.

This Agreement may be considered null and void at the discretion of the Company
if a signed copy is not returned to the People Services Department no later than
120 days from the Grant Date.

 

8



--------------------------------------------------------------------------------

In Witness Whereof, the Company and the Grantee have executed this Agreement
effective as of the date first written above.

 

Grantee        Company    

 

    

 

  Printed Name      Printed Name  

 

    

 

  Signature      Signature  

 

    

 

  Title      Title  

 

    

 

  Division/Department      Division/Department  

 

9